Exhibit 10.1

CARDINAL HEALTH, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

This agreement is entered into in Franklin County, Ohio. On [date of grant] (the
“Grant Date”), Cardinal Health, Inc., an Ohio corporation (the “Company”), has
awarded to [employee name] (“Awardee”), an option (the “Option”) to purchase [#
of shares] common shares, without par value, of the Company (the “Shares”) for a
price of [$X.XX] per share. The Option has been granted under the Cardinal
Health, Inc. 2005 Long-Term Incentive Plan, as amended (the “Plan”), and will
include and be subject to all provisions of the Plan, which are incorporated
herein by reference, and will be subject to the provisions of this agreement.
Capitalized terms used in this agreement which are not specifically defined will
have the meanings ascribed to such terms in the Plan. [CLIFF ALTERNATIVE: This
Option shall vest and become exercisable on the [            ] anniversary of
the Grant Date (the “Vesting Date”), subject to the provisions of this
agreement, including those relating to the Awardee’s continued employment with
the Company and its Affiliates (collectively, the “Cardinal Group”).]
[INSTALLMENT ALTERNATIVE: This Option shall vest and become exercisable in
[            ] installments, which shall be as nearly equal as possible, on the
first [            ] anniversaries of the Grant Date (each a “Vesting Date” with
respect to the portion of the Option scheduled to vest on such date), subject in
each case to the provisions of this agreement, including those relating to the
Awardee’s continued employment with the Company and its Affiliates
(collectively, the “Cardinal Group”).] Notwithstanding the foregoing, in the
event of a Change of Control prior to Awardee’s Termination of Employment, the
Option shall vest in full. This Option shall expire on [date of expiration] (the
“Grant Expiration Date”).

1. Method of Exercise and Payment of Price.

(a) Method of Exercise. At any time when all or a portion of the Option is
exercisable under the Plan and this agreement, some or all of the exercisable
portion of the Option may be exercised from time to time by written notice to
the Company, or such other method of exercise as may be specified by the
Company, including without limitation, exercise by electronic means on the web
site of the Company’s third-party equity plan administrator, which will:

(i) state the number of whole Shares with respect to which the Option is being
exercised; and

(ii) if the Option is being exercised by anyone other than Awardee, if not
already provided, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the Option under the
Plan and all applicable laws and regulations.

(b) Payment of Price. The full exercise price for the portion of the Option
being exercised shall be paid to the Company as provided below:

(i) in cash;

(ii) by check or wire transfer (denominated in U.S. Dollars);

(iii) subject to any conditions or limitations established by the Administrator,
other Shares which (A) in the case of Shares acquired from the Company (whether
upon the exercise of an Option or otherwise), have been owned by the Participant
for more than six months on the date of surrender (unless this condition is
waived by the Administrator), and (B) have a Fair Market Value on the date of
surrender equal to or greater than the aggregate exercise price of the Shares as
to which said Option shall be exercised (it being agreed that the excess of the
Fair Market Value over the aggregate exercise price shall be refunded to the
Awardee, with any fractional Share being repaid in cash);



--------------------------------------------------------------------------------

(iv) consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator; or

(v) any combination of the foregoing methods of payment.

2. Transferability. The Option shall be transferable (I) at Awardee’s death, by
Awardee by will or pursuant to the laws of descent and distribution, and (II) by
Awardee during Awardee’s lifetime, without payment of consideration, to (a) the
spouse, former spouse, parents, stepparents, grandparents, parents-in-law,
siblings, siblings-in-law, children, stepchildren, children-in-law,
grandchildren, nieces or nephews of Awardee, or any other persons sharing
Awardee’s household (other than tenants or employees) (collectively, “Family
Members”), (b) a trust or trusts for the primary benefit of Awardee or such
Family Members, (c) a foundation in which Awardee or such Family Members control
the management of assets, or (d) a partnership in which Awardee or such Family
Members are the majority or controlling partners; provided, however, that
subsequent transfers of the transferred Option shall be prohibited, except
(X) if the transferee is an individual, at the transferee’s death by the
transferee by will or pursuant to the laws of descent and distribution, and
(Y) without payment of consideration to the individuals or entities listed in
subparagraphs II(a), (b) or (c), above, with respect to the original Awardee.
The Administrator may, in its discretion, permit transfers to other persons and
entities as permitted by the Plan. Neither a transfer under a domestic relations
order in settlement of marital property rights nor a transfer to an entity in
which more than 50% of the voting interests are owned by Awardee or Family
Members in exchange for an interest in that entity shall be considered to be a
transfer for consideration. Within 10 days of any transfer, Awardee shall notify
the Compensation and Benefits department of the Company in writing of the
transfer. Following transfer, the Option shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer and,
except as otherwise provided in the Plan or this agreement, references to the
original Awardee shall be deemed to refer to the transferee. The events of a
Termination of Employment of Awardee provided in paragraph 3 hereof shall
continue to be applied with respect to the original Awardee, following which the
Option shall be exercisable by the transferee only to the extent, and for the
periods, specified in paragraph 3. The Company shall have no obligation to
notify any transferee of Awardee’s Termination of Employment with the Cardinal
Group for any reason. The conduct prohibited of Awardee in paragraphs 5 and 6
hereof shall continue to be prohibited of Awardee following transfer to the same
extent as immediately prior to transfer and the Option (or its economic value,
as applicable) shall be subject to forfeiture by the transferee and recoupment
from Awardee to the same extent as would have been the case of Awardee had the
Option not been transferred. Awardee shall remain subject to the recoupment
provisions of paragraphs 5 and 6 of this agreement and tax withholding
provisions of Section 29 of the Plan following transfer of the Option.

3. Termination of Employment.

(a) Termination of Employment by Reason of Death or Disability. If a Termination
of Employment occurs by reason of death or Disability prior to the vesting in
full of the Option, but at least six (6) months from the Grant Date, then any
unvested portion of the Option shall vest upon and become exercisable in full
from and after such death or Disability. The Option may thereafter be exercised
by the Awardee, any transferee of Awardee, if applicable, or by the legal
representative of the estate or by the legatee of Awardee under the will of
Awardee from the date of such death or Disability until the Grant Expiration
Date.

(b) Termination of Employment by Reason of Retirement. If a Termination of
Employment occurs by reason of Retirement prior to the vesting in full of the
Option, but at least six (6) months from the Grant Date, then a Ratable Portion
of each installment of the Option that would have vested on each future Vesting
Date shall immediately vest and become exercisable. Such Ratable Portion shall,
with

 

2



--------------------------------------------------------------------------------

respect to the applicable installment, be an amount equal to such installment of
the Option scheduled to vest on the applicable Vesting Date multiplied by a
fraction, the numerator of which shall be the number of days from the Grant Date
through the date of such termination, and the denominator of which shall be the
number of days from the Grant Date through such Vesting Date. The Option, to the
extent vested, may be exercised by Awardee (or any transferee, if applicable)
until the Grant Expiration Date. If Awardee dies after Retirement, but before
the Grant Expiration Date, the Option, to the extent vested, may be exercised by
any transferee of the Option, if applicable, or by the legal representative of
the estate or by the legatee of Awardee under the will of Awardee from and after
such death until the Grant Expiration Date. For purposes of this agreement and
this Award under the Plan, “Retirement” shall refer to Age 55 Retirement, which
means Termination of Employment by a Participant (other than by reason of death
or Disability and other than in the event of Termination for Cause) from the
Company and its Affiliates (a) after attaining age fifty-five (55), and
(b) having at least ten (10) years of continuous service with the Company and
its Affiliates, including service with an Affiliate of the Company prior to the
time that such Affiliate became an Affiliate of the Company. For purposes of the
age and/or service requirement, the Administrator may, in its discretion, credit
a Participant with additional age and/or years of service.

(c) Other Termination of Employment. If a Termination of Employment occurs by
any reason other than death, Retirement or Disability (each at least six
(6) months from Grant Date), any unexercised portion of the Option which has not
vested on such date of Termination of Employment will automatically be
forfeited. Subject to Section 16(b)(ii) of the Plan, Awardee (or any transferee,
if applicable) will have 90 days from the date of Termination of Employment or
until the Grant Expiration Date, whichever period is shorter, to exercise any
portion of the Option that is vested and exercisable on the date of Termination
of Employment; provided, however, that if the Termination of Employment was a
Termination for Cause, as determined by the Administrator, the Option may be
immediately canceled by the Administrator (whether then held by Awardee or any
transferee).

4. Restrictions on Exercise. The Option is subject to all restrictions in this
agreement and/or in the Plan. As a condition of any exercise of the Option, the
Company may require Awardee or his or her transferee or successor to make any
representation and warranty to comply with any applicable law or regulation or
to confirm any factual matters (including Awardee’s compliance with the terms of
paragraphs 5 and 6 of this agreement or any employment or severance agreement
between the Cardinal Group and Awardee) reasonably requested by the Company. The
Option shall not be exercisable if such exercise would involve a violation of
any Applicable Law.

5. Triggering Conduct/Competitor Triggering Conduct. As used in this agreement,
“Triggering Conduct” shall include the following: disclosing or using in any
capacity other than as necessary in the performance of duties assigned by the
Cardinal Group any confidential information, trade secrets or other business
sensitive information or material concerning the Cardinal Group; violation of
Company policies, including but not limited to conduct which would constitute a
breach of any certificate of compliance or similar attestation/certification
signed by Awardee; directly or indirectly employing, contacting concerning
employment, or participating in any way in the recruitment for employment of
(whether as an employee, officer, director, agent, consultant or independent
contractor), any person who was or is an employee, representative, officer or
director of the Cardinal Group at any time within the 12 months prior to
Awardee’s Termination of Employment; any action by Awardee and/or his or her
representatives that either does or could reasonably be expected to undermine,
diminish or otherwise damage the relationship between the Cardinal Group and any
of its customers, potential customers, vendors and/or suppliers that were known
to Awardee; and breaching any provision of any employment or severance agreement
with a member of the Cardinal Group. As used in this agreement, “Competitor
Triggering Conduct” shall include, either during Awardee’s employment or within
one year following Awardee’s Termination of Employment, accepting employment
with, or serving as a consultant or

 

3



--------------------------------------------------------------------------------

advisor or in any other capacity to, an entity that is in competition with the
business conducted by any member of the Cardinal Group (a “Competitor”),
including, but not limited to, employment or another business relationship with
any Competitor if Awardee has been introduced to trade secrets, confidential
information or business sensitive information during Awardee’s employment with
the Cardinal Group and such information would aid the Competitor because the
threat of disclosure of such information is so great that, for purposes of this
agreement, it must be assumed that such disclosure would occur.

6. Special Forfeiture/Repayment Rules. For so long as Awardee continues as an
employee with the Cardinal Group and for three years following Termination of
Employment regardless of the reason, Awardee agrees not to engage in Triggering
Conduct. If Awardee engages in Triggering Conduct during the time period set
forth in the preceding sentence or in Competitor Triggering Conduct during the
time period referenced in the definition of “Competitor Triggering Conduct” set
forth in paragraph 5 above, then:

(a) the Option (or any part thereof that has not been exercised) shall
immediately and automatically terminate, be forfeited, and shall cease to be
exercisable at any time; and

(b) Awardee shall, within 30 days following written notice from the Company, pay
the Company an amount equal to the gross option gain realized or obtained by
Awardee or any transferee resulting from the exercise of such Option, measured
at the date of exercise (i.e., the difference between the market value of the
Shares underlying the Option on the exercise date and the exercise price paid
for such Shares underlying the Option), with respect to any portion of the
Option that has already been exercised at any time within three years prior to
the Triggering Conduct (the “Look-Back Period”), less $1.00. If Awardee engages
only in Competitor Triggering Conduct, then the Look-Back Period shall be
shortened to exclude any period more than one year prior to Awardee’s
Termination of Employment, but including any period between the time of
Termination of Employment and engagement in Competitor Triggering Conduct.
Awardee may be released from Awardee’s obligations under this paragraph 6 if and
only if the Administrator (or its duly appointed designee) determines, in
writing and in its sole discretion, that such action is in the best interests of
the Company. Nothing in this paragraph 6 constitutes a so-called “noncompete”
covenant. This paragraph 6 does, however, prohibit certain conduct while Awardee
is associated with the Cardinal Group and thereafter and does provide for the
forfeiture or repayment of the benefits granted by this agreement under certain
circumstances, including, but not limited to, Awardee’s acceptance of employment
with a Competitor. Awardee agrees to provide the Company with at least 10 days
written notice prior to directly or indirectly accepting employment with or
serving as a consultant or advisor or in any other capacity to a Competitor, and
further agrees to inform any such new employer, before accepting employment, of
the terms of this paragraph 6 and Awardee’s continuing obligations contained
herein. No provisions of this agreement shall diminish, negate or otherwise
impact any separate noncompete or other agreement to which Awardee may be a
party, including, but not limited to, any certificate of compliance or similar
attestation/certification signed by Awardee; provided, however, that to the
extent that any provisions contained in any other agreement are inconsistent in
any manner with the restrictions and covenants of Awardee contained in this
agreement, the provisions of this agreement shall take precedence and such other
inconsistent provisions shall be null and void. Awardee acknowledges and agrees
that the restrictions contained in this agreement are being made for the benefit
of the Company in consideration of Awardee’s receipt of the Option, in
consideration of employment, in consideration of exposing Awardee to the
Company’s business operations and confidential information, and for other good
and valuable consideration, the adequacy of which consideration is hereby
expressly confirmed. Awardee further acknowledges that the receipt of the Option
and execution of this agreement are voluntary actions on the part of Awardee and
that the Company is unwilling to provide the Option to Awardee without including
the restrictions and covenants of Awardee contained in this agreement. Further,
the parties agree and acknowledge that the provisions contained in paragraphs 5
and 6 are ancillary to, or part of, an otherwise enforceable agreement at the
time the agreement is made.

 

4



--------------------------------------------------------------------------------

7. Right of Set-Off. By accepting this Option, Awardee consents to a deduction
from, and set-off against, any amounts owed to Awardee by any member of the
Cardinal Group from time to time (including, but not limited to, amounts owed to
Awardee as wages, severance payments or other fringe benefits) to the extent of
the amounts owed to the Cardinal Group by Awardee under this agreement.

8. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the exercise of the Option, regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with the Option. The Company does not make any representation or undertaking
regarding the tax treatment or the treatment of any tax withholding in
connection with the exercise of the Option. The Company does not commit and is
under no obligation to structure the Option or the exercise of the Option to
reduce or eliminate Awardee’s tax liability.

(b) Payment of Withholding Taxes. Concurrently with the payment of the exercise
price pursuant to paragraph 1 hereof, Awardee is required to arrange for the
satisfaction of the minimum amount of any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any employment
tax obligation (the “Tax Withholding Obligation”) in a manner acceptable to the
Company. Any manner provided for in subparagraph 1(b) hereof shall be deemed an
acceptable manner to satisfy the Tax Withholding Obligation unless otherwise
determined by the Company.

9. Holding Period Requirement. If Awardee is classified as an “officer” of the
Company within the meaning of Rule 16a-1(f) under the Securities Exchange Act of
1934, as amended, on the Grant Date, then, as a condition to receipt of the
Option, Awardee hereby agrees to hold his or her After-Tax Net Profit in Shares
until the first anniversary of the exercise of all or a portion of the Option
(or, if earlier, the date of Awardee’s Termination of Employment). “After-Tax
Net Profit” means the total dollar value of the Shares that Awardee elects to
exercise under this Option at the time of exercise, minus the total of (i) the
exercise price to purchase these Shares, and (ii) the amount of all applicable
federal, state, local or foreign income, employment or other tax and other
similar fees that are withheld in connection with the exercise.

10. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
agreement shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superceded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
agreement and that the Option and benefits granted herein would not be granted
without the governance of this agreement by the laws of the State of Ohio. In
addition, all legal actions or proceedings relating to this agreement shall be
brought exclusively in state or federal courts located in Franklin County, Ohio
and the parties executing this agreement hereby consent to the personal
jurisdiction of such courts. Awardee acknowledges that the covenants contained
in paragraphs 5 and 6 of this agreement are reasonable in nature, are
fundamental for the protection of the Company’s legitimate business and
proprietary interests, and do not adversely affect Awardee’s ability to earn a
living in any capacity that does not violate such covenants. The parties further
agree that in the event of any violation by Awardee of any such covenants, the
Company will suffer immediate and irreparable injury for which there is no
adequate remedy at law. In the event of any violation or attempted violations of
the restrictions and covenants of Awardee contained in this agreement, the
Cardinal Group shall be entitled to specific performance and injunctive relief
or other equitable relief, including the issuance ex parte of a temporary
restraining order, without any showing of irreparable harm or damage, such
irreparable harm being acknowledged and admitted by Awardee, and Awardee hereby
waives any requirement for the securing or posting of any bond in connection
with such remedy, without prejudice to any other rights and remedies afforded
the Cardinal Group hereunder or by law. In the event that it becomes necessary
for the

 

5



--------------------------------------------------------------------------------

Cardinal Group to institute legal proceedings under this agreement, Awardee
shall be responsible to the Company for all costs and reasonable legal fees
incurred by the Company with regard to such proceedings. Any provision of this
agreement which is determined by a court of competent jurisdiction to be invalid
or unenforceable should be construed or limited in a manner that is valid and
enforceable and that comes closest to the business objectives intended by such
provision, without invalidating or rendering unenforceable the remaining
provisions of this agreement.

11. Action by the Administrator. The parties agree that the interpretation of
this agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this agreement and with
regard to any and all matters set forth in this agreement. The Administrator may
delegate its functions under this agreement to an officer of the Cardinal Group
designated by the Administrator (hereinafter the “designee”). In fulfilling its
responsibilities hereunder, the Administrator or its designee may rely upon
documents, written statements of the parties or such other material as the
Administrator or its designee deems appropriate. The parties agree that there is
no right to be heard or to appear before the Administrator or its designee and
that any decision of the Administrator or its designee relating to this
agreement, including without limitation whether particular conduct constitutes
Triggering Conduct or Competitor Triggering Conduct, shall be final and binding
unless such decision is arbitrary and capricious.

12. Prompt Acceptance of Agreement. The Option grant evidenced by this agreement
shall, at the discretion of the Administrator, be forfeited if this agreement is
not manually executed and returned to the Company, or electronically executed by
Awardee by indicating Awardee’s acceptance of this agreement in accordance with
the acceptance procedures set forth on the Company’s third-party equity plan
administrator’s web site, within 90 days of the Grant Date.

13. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Option grant under and participation in the Plan or future options that may be
granted under the Plan by electronic means. Awardee hereby consents to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, including the acceptance of
option grants and the execution of option agreements through electronic
signature.

14. Notices. All notices, requests, consents and other communications required
or provided under this agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention: Chief Legal Officer

Facsimile: (614) 757-2797

All notices, requests, consents and other communications required or provided
under this agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Awardee.

 

6



--------------------------------------------------------------------------------

15. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to (i) vesting of the Option on Termination of Employment by reason of specified
events or (ii) exercisability of the Option following Termination of Employment,
than provided in this agreement or in the plan, then the terms of such
Employment Arrangement with respect to vesting of the Option on Termination of
Employment by reason of such specified events or exercisability of the Option
following Termination of Employment shall supersede the terms hereof to the
extent permitted by the terms of the plan under which the Option was granted.

 

CARDINAL HEALTH, INC. By:     Its:    

 

7



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this agreement; (b) voluntarily and knowingly accepts this agreement and the
Option granted to him or her under this agreement subject to all provisions of
the Plan and this agreement, including the provisions in the agreement regarding
“Triggering Conduct/Competitor Triggering Conduct” and “Special
Forfeiture/Repayment Rules” set forth in paragraphs 5 and 6 above; and
(c) represents that he or she understands that the acceptance of this agreement
through an on-line or electronic system, if applicable, carries the same legal
significance as if he or she manually signed the agreement. Awardee further
acknowledges receiving a copy of the Company’s most recent annual report to
shareholders and other communications routinely distributed to the Company’s
shareholders and a copy of the Plan Description dated [date of Plan Description]
pertaining to the Plan.

 

[ Awardee’s Signature    Date]

 

8